                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


Oral George Thompson,                         )
                                              )
               Plaintiff,                     )
                                              )               Civil Action No. 20-cv-727 (UNA)
                                              )
                                              )
The Western Union Co. et al.,                 )
                                              )
                Defendants.                   )



                                  MEMORANDUM OPINION

       This matter, brought pro se, is before the Court on review of the complaint and the

plaintiff’s application for leave to proceed in forma pauperis. The Court will grant the in forma

pauperis application and dismiss the case pursuant to 28 U.S.C. § 1915A (requiring immediate

dismissal of a prisoner’s action upon a determination that the complaint fails to state a claim upon

which relief may be granted).

       The plaintiff is a prisoner at the Federal Correctional Institution in Oakdale, Louisiana,

who has sued Western Union and its Account Records Holder Susan Carter for actions they took

during the plaintiff’s criminal prosecution in this judicial district. See United States v. Thompson,

921 F.3d 263, 265, 270 (D.C. Cir. 2019) (affirming conviction for conspiracy to distribute and

possess with intent to distribute cocaine (5 kilograms or more) on an aircraft registered in the

United States or owned by a United States citizen). The plaintiff alleges that in response to a

subpoena, Western Union produced “false and fraudulent, wire transfer documents to

prosecutors,” and that Carter “rendered false testimony” at his criminal trial when she

authenticated the documents. Compl. at 3. Plaintiff seeks $24 million in damages. Id. at 4.
                                                  1
       The affirmance of the plaintiff’s conviction undermines his conclusory claim against

Western Union. As for the claim against Carter, “[t]he immunity of . . . witnesses from subsequent

damages liability for their testimony in judicial proceedings [is] well established][.]” Briscoe v.

LaHue, 460 U.S. 325, 330–31 (1983). Therefore, this case will be dismissed with prejudice. See

Firestone v. Firestone, 76 F.3d 1205, 1209 (D.C. Cir. 1996) (A dismissal with prejudice is

warranted upon determining “that ‘the allegation of other facts consistent with the challenged

pleading could not possibly cure the deficiency.’”) (quoting Jarrell v. United States Postal Serv.,

753 F.2d 1088, 1091 (D.C. Cir. 1985) (other citation omitted)). A separate order accompanies this

Memorandum Opinion.



                                                      /s/   Beryl A. Howell
                                                            CHIEF JUDGE
DATE: April 14, 2020




                                                2
